Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a system and a method to support utilization security device plugins for external device monitoring and control in a secured environment, comprising: a network security device: accepts a plugin that implements one or more functionalities to communicate with and to control an operation of an external device; loads and integrates the plugin with a software running on the network security device so that the network security device obtains the functionalities offered by the plugin to communicate with and to control the operation of the external device; establishes a secure communication link with the external device via the plugin following a communication protocol; issues and transmits a control command to the external device over the communication link via the plugin to monitor status and/or control the operation of the external device; said external device accepts and executes the control command from the network security device to provide the status to the network security device and/or perform the operation of the external device,” as in claims 1, 14, 19 and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457